Title: From John Adams to Hezekiah Niles, 27 February 1817
From: Adams, John
To: Niles, Hezekiah



Sir
Quincy Feb. 27. 1817

I have been So much gratified with the Specimen of your Register, which you were So kind as to Send me and I recollect So many Extracts from it, that I had Seen in the Newspapers, that I wish to possess the whole.
If you will get the thirteen Volumes, including the Index, decently and Solidly bound, without Elegance and transmitted to me, I will find means to transmit You your own Price.
There are now Communications between Boston and Baltimore, frequent enough, to negotiate this little Business. There is a young Gentleman by the name of Dawes in Baltimore, who I dare Say, would take this Business upon himself.
I will thank you for one Line, containing Yea or nay. Meantime I am with much esteem your / Wellwisher
John Adams.